       Case 6:20-cv-00477-ADA Document 113-2 Filed 08/25/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A               §
                                             CIVIL ACTION 6:20-CV-00477-ADA
 BRAZOS LICENSING AND                      §
 DEVELOPMENT,                              §
                                           §
       Plaintiff,                          §
                                           §
                                             PATENT CASE
 v.                                        §
                                           §
 DELL TECHNOLOGIES INC., DELL              §
 INC., AND EMC CORPORATION,                §
                                           §
                                             JURY TRIAL DEMANDED
       Defendants.

                       ORDER DENYING DEFENDANTS’
                MOTION TO STAY PENDING INTER PARTES REVIEW

      Having considered Defendants’ Motion to Stay Pending Inter Partes Review (the

“motion”), the Court finds the motion should be DENIED. Therefore, it is hereby ORDERED

that Defendants’ motion is DENIED.



      Date:
                                                 PRESIDING JUDGE




                                        Page 1 of 1
